 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RALPH COLEMAN, et al.,                             No. 2:90-cv-0520 KJM DB P
12                         Plaintiffs,
13            v.                                         ORDER
14    GAVIN NEWSOM, et al.,
15                         Defendants.
16

17

18                    As requested by the court, the parties have submitted a copy of the deposition of

19   Dr. Kevin Kuich conducted on September 19, 2019. The parties annotated the copy to reflect

20   their designations and counter designations by each party, as well as objections to portions of

21   testimony. With their submission, the parties request rulings on each objection. By this order,

22   the court sets forth each objection that is sustained. Any objection not specifically referenced in

23   this order is overruled.

24                 1. Objection by Ms. Thorn at 25:25 to question by Ms. Ells at 25:22-24 as leading is

25                    sustained. Answer at 26:1 is disregarded.

26                 2. Objection by Ms. Thorn at 43:22-25 to question by Ms. Ells at 43:14-21 for lack of

27                    foundation is sustained. Designation from 44:1- 10 (first complete sentence) is

28                    disregarded.
                                                        1
 1   3. Objection by Ms. Thorn at 45:3 to question by Ms. Ells at 44:25-45:2 for lack of
 2      foundation is sustained. Answer at 45:4-10 is disregarded.
 3   4. Objections by Ms. Thorn at 67:20-21 and 67:24 to questions by Ms. Ells at 67:16-
 4      19 and 67:22-23. The objection that the question misstates the testimony is
 5      deemed mooted by the clarification at 67:22-23. The objection that the questions
 6      are leading is sustained. Answer at 67:25-68:8 is disregarded.
 7   5. Objection by Ms. Thorn at 74:25 to question by Ms. Ells at 74:18-24 for lack of
 8      foundation is sustained. No response is included in the parties’ designations or
 9      counter designations.
10   6. Objections by Ms. Thorn at 76:1, 5, and 9, to questions by Ms. Ells at 75:23-35,
11      76:3, and 76:7-8 on the ground of lack of foundation are sustained. All question
12      and response designations on page 76 are disregarded.
13   7. Objections by Ms. Thorn at 101:16-17 to question by Ms. Ells at 101:14-15 for
14      lack of foundation and calling for speculation are sustained. The objections are
15      mooted by the pivot in questioning that follows the objections.
16   8. Objections by Ms. Thorn at 140:8-9 to question by Ms. Ells at 140:4-7 as vague
17      and ambiguous and calling for speculation are sustained. Answer at 140:10-18 is
18      disregarded.
19   9. Objections by Ms. Thorn at 151:11-12 to question by Ms. Ells at 151:5-10 for lack
20      of foundation and calling for speculation are sustained. Answer at 151:13-15 is
21      disregarded.
22   10. Objections by Ms. Thorn at 180:5-6 to question by Ms. Ells at 179:21-180:3 for
23      lack of foundation and calling for speculation are sustained. Answer at 180:7-9 is
24      disregarded.
25   11. Objection by Ms. Thorn at 182:15 to question by Ms. Ells at 182:11-13 for lack of
26      foundation is sustained. Designation at 182:16-23 is disregarded.
27

28
                                          2
 1            12. Objections by Ms. Thorn at 193:2-3 to question by Ms. Ells at 192:21-25 for lack
 2               of foundation and calling for speculation are sustained. Answer at 193:4-5 is
 3               disregarded.
 4            13. Objection by Ms. Ells at 201:9-10 to question by Ms. Thorn at 201:8 on the
 5               ground that question misstates testimony is sustained. Designation at 201:8-19 is
 6               disregarded.
 7            14. Objection by Ms. Ells at 236:3-5 to question by Ms. Thorn at 235:24-236:1 is
 8               sustained. Designation at 236:3-13 is disregarded.
 9            15. Objections by Ms. Thorn at 245:2-6 to question by Ms. Ells at 244:21-245:1 are
10               sustained. Objections are mooted by pivot in questions that follow.
11            IT IS SO ORDERED.
12   DATED: October 21, 2019.
13

14
                                               UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
